Citation Nr: 0002757	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  91-56 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran subsequently moved to Alabama 
and his case was transferred to the RO in Montgomery, 
Alabama.  

The Board remanded the case for additional development in 
July 1991, January 1996, and November 1996.

In a decision dated September 9, 1998, the Board denied the 
appellant's claim for entitlement to service connection for 
post-traumatic stress disorder.  He appealed this decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In an April 1999 order, in response to a joint 
motion, the Court vacated and remanded the issue on appeal to 
the Board for readjudication consistent with its decision.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 1988, the RO 
denied the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder. 

2.  The evidence received since the RO's December 1988 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  The veteran did not engage in combat with the enemy.

4.  A stressor used to diagnose PTSD which is related to 
service has not been verified.  


CONCLUSIONS OF LAW

1.  The evidence received since the last final decision is 
new and material.  U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once a Board or an RO decision becomes final under 38 
U.S.C.A. §§ 7104(b) or 7105(c) (West 1991), "the Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The veteran originally filed a claim for service connection 
for post-traumatic stress disorder in March 1987.  In a 
rating decision of November 1987, the veteran's claim was 
denied on the basis that post-traumatic stress disorder was 
not found on VA examination in September 1987.  The veteran 
subsequently attempted to reopen his claim and his requests 
were denied in April and December 1988, on the basis that no 
new and material evidence had been submitted.  Those 
decisions are final.  In October 1989, the veteran submitted 
his current claim seeking to reopen the claim.  In January 
1990, the RO determined that no new and material evidence had 
been submitted to reopen the claim.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

VA must first determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a claim reopened under 38 U.S.C.A. § 5108.  Winters 
v. West, 12 Vet. App. 203 (1999).  If new and material 
evidence has been presented, immediately upon reopening the 
claim VA must determine whether, based upon all the evidence 
of record in support of the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  If the claim is well grounded, VA 
may then proceed to evaluate the merits of the claim but only 
after ensuring that his duty to assist under 38 U.S.C.A. § 
5107(b) has been filled.  Id.

The Board has considered the evidence submitted or obtained 
since the most recent final denial of the claim and finds it 
to be new and material and that it is sufficient to reopen 
the claim, since it includes medical evidence showing 
diagnoses of post-traumatic stress disorder.  After reviewing 
the record, the Board also finds that his claim on this issue 
is plausible; therefore, it is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual Background

The veteran's service medical records show no indication of 
any treatment for injuries or other problems implying he was 
associated with any combat action.  His service 
administrative records show he served in Vietnam from July 
1969 to October 1970 and that he was a cook.  He was noted to 
have been assigned to the 361st Signal Battalion, Company C.  
His decorations include a Vietnam Service Medal and a 
Republic of Vietnam Campaign Medal.  The record does not show 
that the veteran was awarded the Combat Infantry Badge, 
Purple Heart, or any other decoration reflective of combat 
activity.  

In support of his claim seeking service connection for post-
traumatic stress disorder, the veteran has submitted various 
written statements in which he reported that, while he was 
formally classified as a cook in Vietnam, he also 
participated in duties that exposed him to stressful 
situations.  Specifically, he stated that he was assigned to 
the 361st Signal Battalion, Company C, beginning in July 
1969.  He further stated that his camp was at Qui Nhon on 
Vung Chua Mountain.  He reported that, beginning in September 
1969, he was assigned to ride "shot gun" for daily food 
ration runs, that he repeatedly came under sniper attack, and 
that he was ambushed on several occasions.  He further stated 
that he was later assigned to guard duty to protect the food 
rations, and that in October or November 1969, while guarding 
the rations, he was forced to shoot and kill a Vietcong 
soldier who had penetrated the perimeter wire protecting the 
area.  Finally, he reported that incoming enemy mortar rounds 
struck bunkers near him in March or April 1970, killing two 
of his friends, although he could not remember their names.

Private treatment records show the veteran was hospitalized 
on three separate occasions in 1988 for treatment of various 
conditions.  However, post-traumatic stress disorder was not 
diagnosed.

A statement from the veteran's wife was received in April 
1990.  She stated that she had known the veteran since 
childhood and that they married after his return from 
Vietnam.  While she described the veteran's postservice 
condition, she did not purport to have any verifiable 
knowledge of his experiences in Vietnam.  

In July 1990, statements were received from the veteran's 
parents, and [redacted], who served with the veteran in 
Vietnam.  The statement from his parents described the 
veteran's change in behavior after his return from Vietnam, 
but they did not purport to have knowledge of his experiences 
in Vietnam.  Mr. [redacted] statement was to the effect that he 
and the veteran were stationed together for about 6 months at 
Vung Chua Mountain.  Mr. [redacted] reported that he first met the 
veteran in a firefight the last week of December 1969.  He 
related that a squad of Vietcong were spotted by a bunker 
that the veteran and another were said to have been located.  
The bunker opened fire, possibly killing one Vietcong and 
injuring two others.  Mr. [redacted] further reported that he did 
not see the veteran for two weeks after this, but when he 
next saw the veteran, he seemed to have a distant look in his 
face; a look of fright, confusion, and shame.  Mr. [redacted] also 
reported that, in addition to being a cook, the veteran had 
to pull guard duty and ride shotgun for a mess truck to pick 
up supplies.  

Numerous VA treatment records and examination reports show 
that since 1989, the veteran has been diagnosed with post-
traumatic stress disorder related to his reported experiences 
in Vietnam.  The examination reports set out a history as 
reported by the veteran, including that he was exposed to 
snipers while on supply runs, that he shot and killed an 
enemy soldier while on guard duty, and that his base camp was 
exposed to mortar attacks. 

The RO has requested on several occasions that the veteran 
provide more detailed information concerning his claimed in-
service stressors.  However, the veteran submitted a 
statement, in November 1996, in which he responded that he 
had sent VA all the information he could remember regarding 
his claim.  

The RO also requested that the United States Army Joint 
Services Environmental Support Group (ESG) (now known as the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR)) perform a records search to locate any 
available combat action reports and other pertinent data in 
an attempt to provide verification of the veteran's reported 
stressors.  Copies of the veteran's military personnel file 
and DD Form 214, along with copies of written statements 
detailing his reported stressor events, were sent to aid in 
ESG's search.  

A letter, dated in January 1997, was received from ESG.  It 
noted that the function of ESG was to provide documented 
information to support veterans' involvement in stressful 
incidents while in service, but that they could not provide 
stressors since it was not possible for them to determine 
whom the veteran knew or what he personally witnessed.  It 
was further stated that to provide more detailed research, it 
would be necessary to provide specific combat incidents 
including the most specific date possible, place, type and 
full names of friends killed or wounded in action, if 
applicable.  Included with the ESG letter were copies of an 
Operational Reports - Lessons Learned submitted by the 361st 
Signal Battalion for the period October 1969 through July 
1970, along with a 361st Signal Battalion History and a paper 
entitled "Recommendation for Award of the Meritorious Unit 
Citation.  It was noted that both of these documents listed 
activities encountered by the unit during the veteran's 
Vietnam tour.  The ESG also noted that U. S. Army casualty 
files were arranged alphabetically by last name and that, in 
order for ESG to provide research concerning casualties, the 
veteran must provide the individual's full name, complete 
unit designation to the company level and the most specific 
date possible. It was also said that it was not uncommon for 
veterans with non-combat/combat support specialties to claim 
combat experiences and, while such claims may be true, it was 
very difficult to verify these cases from military records.  
In this regard, it was reported that the ESG was unable to 
verify that the veteran performed guard duty.  It could only 
be verified, by his DA Form 20, that he was a cook assigned 
to a signal unit during his Vietnam tour. 

Analysis

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 
U.S.C.A. § 1110. 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304 (f).  The Board specifically finds that the record 
does not show that the veteran engaged in combat with the 
enemy.  In these circumstances, the veteran's assertions 
regarding his stressors are insufficient, standing alone, to 
establish that they actually occurred.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

It also follows that a diagnosis of post-traumatic stress 
disorder may be flawed if it is predicated on a rendition of 
events that is unsupported by the record.  As the Court has 
had occasion to note, the Board is entitled to be skeptical 
of a diagnosis of post-traumatic stress disorder rendered 
many years following service based solely on a history 
related by the veteran, as the diagnosis can be no better 
than the facts alleged by him.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); see also Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993). (A medical opinion based upon an 
incomplete and inaccurate history is of no probative value.)   

The Board notes that VA recently revised the criteria for 
diagnosing and evaluating mental disorders.  The revisions 
became effective November 7, 1996.  38 C.F.R. § 4.130 (1999).  
On and after that date, all diagnoses of mental disorders for 
VA purposes must conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  38 C.F.R. § 4.125 (1999).  Although DSM-IV changes the 
requirements for establishing the sufficiency of a stressor 
for purposes of diagnosing post-traumatic stress disorder, it 
bears emphasis that there must also be evidence establishing 
the occurrence of the stressor or stressors alleged by the 
veteran.  Cohen, 10 Vet. App. at 142.  The Board's rejection 
of the veteran's claim for service connection for post-
traumatic stress disorder is expressly based on a finding 
that there is no credible evidence that the claimed stressors 
actually occurred.  The adoption by VA of DSM-IV is, 
therefore, immaterial to a resolution of this aspect of the 
veteran's appeal.  Moreover, an opinion by a mental health 
professional based only on a post service examination of the 
veteran may not be used to establish the occurrence of the 
stressor.  Id.

In this case, the veteran's service medical and 
administrative records do not establish that he served in 
combat.  Thus, as noted above, his reported stressors must be 
corroborated.  In attempting to assist the veteran in 
corroborating his stressors, the RO has requested that he 
provide detailed information concerning his reported 
experiences in Vietnam.  The veteran has provided some 
information about various events he claims occurred in 
service, but he has stated that he cannot remember the names 
of individuals killed or more specific details relating to 
the events.  The information that he was able to provide has 
been submitted to the ESG and a search for any possible 
documents to verify the events was performed.  However, the 
ESG indicated that more detailed information would be needed 
to verify specific events and the documents which could be 
provided by the ESG pertaining to the veteran's base camp do 
not show, during the time he was there, that any American 
soldiers were killed, that any enemy soldiers were killed 
within the perimeter of the base camp, or that the camp was 
subject to mortar attacks. 

The Board has considered the veteran's claimed in-service 
stressors in light of the overall evidence of record.  
However, the Board does not find that the evidence is 
sufficient to corroborate the veteran's claimed stressors.  
The unit history and other documents pertaining to the time 
the veteran was stationed with the 361st Signal Battalion, 
Company C, on Vung Chua Mountain in Vietnam do not 
corroborate the claim that the veteran killed a Vietcong 
soldier as reported.  Likewise, there is no independent 
evidence to support the veteran's accounts of stressors 
relating to his reported duties riding shotgun on supply runs 
or that his base camp was under mortar attack.  The absence 
of any description of actual contact with the enemy in the 
veteran's unit history/lessons learned documents during the 
period described by the veteran is highly probative and casts 
considerable doubt on the veracity of his "stressor story."

The veteran has been diagnosed with post-traumatic stress 
disorder related to his reported experiences in Vietnam by 
various VA examiners.  While the Board acknowledges the VA 
examiner's evaluation of the veteran as having post-traumatic 
stress disorder due to service, this diagnosis was not based 
on the appellant's actual military history or associated with 
an evaluation of any claimed stressors based on all of the 
evidence.  See West v. Brown, 7 Vet. App. 70, 78 (1994).  
While an examiner can render a current diagnosis based upon 
an examination of the veteran, an opinion regarding the 
etiology of the underlying condition, without a thorough 
review of the record, can be no better than the facts alleged 
by the veteran.  Swann, 5 Vet. App. at 233.

With respect to the veteran's statements asserting that his 
post-traumatic stress disorder is related to his service in 
Vietnam the Board observes that while the appellant is 
certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).  In other words, the veteran cannot 
alone state that he has PTSD because he served in Vietnam.

Finally, the Board finds that the statement provided by Mr. 
[redacted] which describes an enemy ambush provided to be vague, 
and not credible in view of the officially documented record.  
While Mr. [redacted] asserts that he was involved in a firefight 
around the end of December 1969, there is no service record 
showing credible evidence that the veteran actually took part 
in an attack at that time.  Moreover, the Board finds that 
Mr. [redacted] statement lacks credibility because it indicates 
that he does not have first hand personal knowledge that the 
veteran was in the bunker that was attacked by the enemy.  
For example, Mr. [redacted] wrote that the veteran and another 
soldier "were said to have been in" the bunker that was 
attacked.  This suggests that Mr. [redacted] does not know for 
certain whether the veteran was in the bunker, and whether 
the appellant actually closed with and engaged the enemy from 
that position.  Finally, and most importantly, the military 
engagement described by Mr. [redacted] is not described, referred 
to, or in any way corroborated in any official unit record.  
Combat engagements are ordinarily recorded in the military 
history of the participating unit, and the absence of any 
pertinent reference in the official histories casts grave 
doubts on the credibility of the statement presented.  
Therefore, since the service records show no record of this 
event and Mr. [redacted] could not verify certain vital elements 
of the claimed stressor, there is no credible supporting 
evidence verifying the claimed stressor.  Simply put, while 
the Board commends Mr. [redacted] in his attempts to recall the 
incident his recollections standing alone are too vague to be 
credible.

Hence, the Board finds that the preponderance of the evidence 
is against the veteran's claim that he has post-traumatic 
stress disorder due to a stressor or stressors which occurred 
during his period of military service.  The record is devoid 
of credible supporting evidence of the claimed stressors; 
there are only the vague recollections of the veteran and Mr. 
[redacted], unsupported by the service records.  As indicated 
above, such evidence is inadequate to meet the requirements 
set forth in 38 C.F.R. § 3.304(f).  The Board, therefore, 
finds that the preponderance of the evidence is against the 
claim for service connection for post-traumatic stress 
disorder.  38 U.S.C.A. §§ 1110, 1154, 5107(a); 38 C.F.R. 
§§ 3.303; 3.304(f).

In reaching this determination, the Board has carefully 
reviewed the evidence of record; however, the Board does not 
find the evidence so evenly balanced that there is doubt on 
any material issue.  38 U.S.C.A. § 5107.

The claim is denied.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

